PER CURIAM.
Appellant, Robert Smith, raises four issues on appeal of the trial court’s order denying his motion for postconviction relief: (1) whether his incriminating statements were obtained in contravention of his fifth amendment right against self-incrimination and sixth amendment right to counsel; (2) whether appellant received ineffective assistance of trial and appellate counsel for counsels’ failure to object to the admission of incriminating taped conversations; (3) whether appellant’s conviction for premeditated murder was against the manifest weight of the evidence; and (4) whether the prosecutor’s closing statement was unduly prejudicial so as to constitute fundamental error, thereby depriving appellant of a fair trial. We find the first three issues to be wholly without merit and affirm without further comment. As to the fourth issue relating to the prosecutor’s closing argument, we affirm on procedural grounds. See Lambert v. State, 631 So.2d 361 (Fla. 1st DCA 1994).
AFFIRMED.
MINER, KAHN and LAWRENCE, JJ., concur.